Case 20-10343-LSS   Doc 434   Filed 04/15/20   Page 1 of 9
Case 20-10343-LSS   Doc 434   Filed 04/15/20   Page 2 of 9




                    EXHIBIT A
                                                                  Case 20-10343-LSS            Doc 434             Filed 04/15/20          Page 3 of 9

                                                                                                     Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

Description                                        Name                                    Address                                      Fax          Email                               Method of Service
Notice of Appearance/Request for Notices           A.M. Saccullo Legal, LLC                Attn: Anthony M. Saccullo                    302‐836‐8787 ams@saccullolegal.com               Email
Counsel to Jorge Vega and all other current or                                             Attn: Mary E. Augustine, Esq.                             meg@saccullolegal.com
future personal injury claimants                                                           27 Crimson King Drive
                                                                                           Bear, DE 19701
Notice of Appearance/Request for Notices           Andrews & Thornton                      Attn: Anne Andrews                           949‐315‐3540 aa@andrewsthornton.com              Email
Counsel to Jorge Vega and all other current or                                             Attn: John C. Thornton
future personal injury claimants                                                           4701 Von Karman Ave, Suite 300
                                                                                           Newport Beach, CA 92660
Notice of Appearance/Request for Notices           Ashby & Geddes, P.A.                    Attn: Bill Bowden                            302‐654‐2067 wbowden@ashbygeddes.com             Email
Counsel to Del‐Mar‐Va Council, Inc., Boy Scouts of                                         500 Delaware Avenue, 8th Floor
America                                                                                    P.O. Box 1150
                                                                                           Wilmington, DE 19899‐1150

Notice of Appearance/Request for Notices           Baker Manock & Jensen, PC               Attn: Jan T. Perkins                                       jperkins@bakermanock.com           Email
Sequoia Council of Boy Scouts, Inc.                                                        5260 North Palm Avenue, Suite 421
                                                                                           Fresno, CA 93704
Notice of Appearance/Request for Notices           Bielli & Klauder, LLC                   Attn: David M. Klauder                       302‐397‐2557 dklauder@bk‐legal.com               Email
Counsel to Various Tort Claimants                                                          1204 N. King Street
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices           Bradley Riley Jacobs PC                 Attn: Todd C. Jacobs                                       tjacobs@bradleyriley.com           Email
Counsel for the National Surety Corporation                                                320 W Ohio St, Ste 3W
                                                                                           Chicago, IL 60654
Notice of Appearance/Request for Notices           Buchalter, A Professional Corporation   Attn: Shawn M. Christianson                  415‐227‐0770 schristianson@buchalter.com         Email
Counsel for Oracle America, Inc                                                            55 Second Street, 17th Floor
                                                                                           San Francisco, California 94105‐3493
Notice of Appearance/Request for Notices           Carruthers & Roth, P.A.                 Attn: Britton C. Lewis                       336‐478‐1145 bcl@crlaw.com                       Email
Counsel to Arrowood Indemnity Company                                                      235 N. Edgeworth St.
                                                                                            P.O. Box 540
                                                                                            Greensboro, NC 27401
Notice of Appearance/Request for Notices ‐         Chipman, Brown, Cicero & Cole, LLP      Attn: Mark Desgrosseilliers                  302‐295‐0199 degross@chipmanbrown.com            Email
Counsel for Jane Doe, Party in Interest                                                    1313 N Market St, Ste 5400
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices ‐         Commonwealth of Pennsylvania            Dept of Labor & Industry                     717‐787‐7671 ra‐li‐ucts‐bankrupt@state.pa.us     Email
Authorized Agent for the Commonwealth of                                                   Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office                                           651 Boas St, Rm 925
of Unemployment Compensation Tax Services                                                  Harrisburg, PA 17121
(UCTS)
Notice of Appearance/Request for Notices           Connolly Gallagher, LLP                 Attn: Karen C. Bifferato                                   kbifferato@connollygallagher.com   Email
Counsel for IRC Burnsville Crossing, LLC                                                   Attn: Kelly M. Conlan                                      kconlan@connollygallagher.com
                                                                                           1201 N Market St, 20th Fl
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices           Coughlin Duffy, LLP                     Attn: Kevin Coughlin                         973‐267‐6442 kcoughlin@coughlinduffy.com         Email
Counsel to Arrowood Indemnity Company                                                      Attn: Lorraine Armenti                                    larmenti@coughlinduffy.com
                                                                                           Attn: Michael Hrinewski                                   mhrinewski@coughlinduffy.com
                                                                                           350 Mount Kemble Ave.
                                                                                           PO Box 1917
                                                                                           Morristown, NJ 0796


In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                       Page 1 of 7
                                                                  Case 20-10343-LSS                     Doc 434            Filed 04/15/20           Page 4 of 9

                                                                                                              Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

Description                                         Name                                            Address                                   Fax            Email                               Method of Service
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                            Attn: Bruce R. Ewing                                     ewing.bruce@dorsey.com              Email
Counsel for Girl Scouts of the United States of                                                     Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com
America                                                                                             51 W 52nd St
                                                                                                    New York, NY 10019
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                            Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com            Email
Counsel for Girl Scouts of the United States of                                                     Attn: Alessandra Glorioso                                glorioso.alessandra@dorsey.com
America                                                                                             300 Delaware Ave, Ste 1010
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Michael P. Pompeo                   317‐569‐4800 michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                           1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                                  New York, NY 10036‐2714
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                  302‐467‐4201 patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                           Attn: Kaitlin W. MacKenzie                             kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                                  222 Delaware Ave, Ste 1410
                                                                                                    Wilmington, DE 19801‐1621
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Jay Jaffe                           317‐569‐4800 jay.jaffe@faegredrinker.com           Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                   600 E. 96th St, Ste 600
End Popcorn Company                                                                                 Indianapolis, IN 46240
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                  302‐467‐4201 patrick.jackson@faegredrinker.com     Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                   222 Delaware Ave, Ste 1410
End Popcorn Company                                                                                 Wilmington, DE 19801‐1621
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC                  Attn: Dierdre M. Richards                 302‐394‐9228 drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of                                                     1300 N King St
PA, AIG                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Richard J. Bernard                  212‐687‐2329 rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                        90 Park Ave
                                                                                                    New York, NY 10016
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Victor Vilaplana                    858‐792‐6773 vavilaplana@foley.com                 Email
Counsel for Boys Scouts of America San Diego                                                        3579 Valley Centre Dr, Ste 300
                                                                                                    San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.   Attn: Susan N K Gummow                    312‐863‐5000 sgummow@fgppr.com                     Email
Counsel for National Union Fire Insurance Co of                                                     Attn: Igor Shleypak                                    ishleypak@fgppr.com
PA, AIG                                                                                             222 N LaSalle St, Ste 1400
                                                                                                    Chicago, IL 60614
Notice of Appearance/Request for Notices            Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson                312‐224‐1201 panderson@foxswibel.com               Email
Counsel for Old Republic Insurance Company                                                          200 W Madison St, Ste 3000
                                                                                                    Chicago, IL 60606
Core Parties                                        Internal Revenue Service                        Centralized Insolvency Operation          855‐235‐6787                                       Fax
Internal Revenue Service                                                                            P.O. Box 7346
                                                                                                    Philadelphia, PA 19101‐7346
Notice of Appearance/Request for Notices            Jacobs & Crumplar, P.A.                         Attn: Reann Warner                        302‐656‐5875 raeann@jcdelaw.com                    Email
Counsel to Certain Claimants                                                                        Attn: Thomas C. Crumplar                               tom@jcdelaw.com
                                                                                                    750 Shipyard Dr., Suite 200
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices            Janet, Janet & Scuggs, LLC                      Attn: Gerald D. Jowers, Jr                803‐727‐1059 gjowers@JJSJustice.com                Email
Counsel to Claimant J.M. as party in interest                                                       500 Taylor St, Ste 301
                                                                                                    Columbia, SC 29201


In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                Page 2 of 7
                                                                  Case 20-10343-LSS              Doc 434             Filed 04/15/20         Page 5 of 9

                                                                                                       Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below

Description                                         Name                                     Address                                  Fax          Email                              Method of Service
Bank Debt                                           JPMorgan Chase Bank, NA                  Attn: Phil Martin                                                                        N/A
                                                                                             10 S Dearborn St
                                                                                             Mail Code Il1‐1415
                                                                                             Chicago, Il 60603
Notice of Appearance/Request for Notices            Karr Tuttle Campbell, PS                 Attn: Bruce W. Leaverton                 206‐682‐7100 bleaverton@karrtuttle.com          Email
Counsel for Chief Seattle Council, Boy Scouts of                                             701 5th Ave, Ste 3300
America                                                                                      Seattle, WA 98104
Notice of Appearance/Request for Notices            Kramer Levin Naftalis & Frankel LLP      Attn: Thomas Moers Mayer                 212‐715‐8000 tmayer@kramerlevin.com             Email
Counsel to the Official Committee of Unsecured                                               Attn: Rachel Ringer                                   rringer@kramerlevin.com
Creditors                                                                                    Attn: David E. Blabey Jr.                             dblabey@kramerlevin.com
                                                                                             Attn: Jennifer R. Sharret                             jsharret@kramerlevin.com
                                                                                             Attn: Megan M. Wasson                                 mwasson@kramerlevin.com
                                                                                             177 Ave of the Americas
                                                                                             New York, NY 10036
Notice of Appearance/Request for Notices            Latham & Watkins LLP                     Attn: Adam J. Goldberg                   212‐751‐4864 adam.goldberg@lw.com               Email
Counsel for The Church of Jesus Christ of Latter‐                                            885 3rd Ave
day Saints                                                                                   New York, NY 10022‐4834
Notice of Appearance/Request for Notices            Latham & Watkins LLP                     Attn: Jeffrey E Bjork                    213‐891‐8763 jeff.bjork@lw.com                  Email
Counsel for The Church of Jesus Christ of Latter‐                                            Attn: Kimberly A Posin                                kim.posin@lw.com
day Saints                                                                                   Attn: Nicholas J Messana                              nicholas.messana@lw.com
                                                                                             355 S Grand Ave, Ste 100
                                                                                             Los Angeles, CA 90071‐1560
Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP   Attn: Elizabeth Weller                   469‐221‐5003 dallas.bankruptcy@publicans.com    Email
Counsel for Dallas County                                                                    2777 N. Stemmons Fwy, Ste 1000
                                                                                             Dallas, TX 75207
Notice of Appearance/Request for Notices           Linebarger Goggan Blair & Sampson, LLP    Attn: John P. Dillman                    713‐844‐3503 houston_bankruptcy@publicans.com   Email
Counsel for Houston Liens, Harris County,                                                    P.O. Box 3064
Cleveland ISD, Montgomery County, Orange                                                     Houston, TX 77253‐3064
County, and Montgomery County
Notice of Appearance/Request for Notices           Maurice Wutscher LLP                      Attn: Alan C. Hochheiser                 216‐472‐8510 ahochheiser@mauricewutscher.com    Email
Counsel to AmTrust North America, Inc. on behalf                                             23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                   Beachwood, OH 44123
Notice of Appearance/Request for Notices           McCreary, Veselka, Bragg & Allen, PC      Attn: Tara LeDay                         512‐323‐3205 tleday@mvbalaw.com                 Email
Counsel for The County of Anderson, Texas, The                                               P.O. Box 1269
County of Denton, Texas, Harrison Central                                                    Round Rock, TX 78680
Appraisal District, The County of Harrison, Texas,
The County of Henderson, Texas, Midland Central
Appraisal District, The County of Milam, Texas,
Terry County Appraisal District and The County of
Williamson, Texas

Notice of Appearance/Request for Notices            McDermott Will & Emery LLP               Attn: Ryan S. Smethurst                  202‐756‐8087 rsmethurst@mwe.com                 Email
Allianz Global Risks US Insurance Company                                                    Attn: Margaret H. Warner                              mwarner@mwe.com
                                                                                             The McDermott Building
                                                                                             500 North Capitol Street, NW
                                                                                             Washington, DC 20001‐1531




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                         Page 3 of 7
                                                                   Case 20-10343-LSS                     Doc 434             Filed 04/15/20      Page 6 of 9

                                                                                                              Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

Description                                       Name                                              Address                                   Fax          Email                                    Method of Service
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP         Attn: Kate P Foley                        508‐898‐1502 kfoley@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of                                                           1800 W Park Dr, Ste 400
Canada                                                                                              Westborough, MA 01581
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP         Attn: Paul W Carey                        508‐791‐8502 pcarey@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of                                                           100 Front St
Canada                                                                                              Worcester, MA 01608
Notice of Appearance/Request for Notices          Missouri Department of Revenue                    Bankruptcy Unit                           573‐751‐7232 deecf@dor.mo.gov                         Email
Counsel for Missouri Department of Revenue                                                          Attn: Steven A. Ginther
                                                                                                    PO Box 475
                                                                                                    Jefferson City, MO 65105‐0475
Notice of Appearance/Request for Notices          Monzack Mersky McLaughlin & Browder, PA           Attn: Brian McLaughlin                    302‐656‐2769 bmclaughlin@monlaw.com                   Email
Counsel for Waste Management                                                                        Attn: Rachel Mersky                                    rmersky@monlaw.com
                                                                                                    1201 N Orange St, Ste 400
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices          Morris James LLP                                  Attn: Brett D. Fallon                     302‐571‐1750 bfallon@morrisjames.com                  Email
Counsel for Old Republic Insurance Company                                                          Attn: Brya M. Keilson                                  bkeilson@morrisjames.com
                                                                                                    500 Delaware Ave, Ste 1500
                                                                                                    P.O. Box 2306
                                                                                                    Wilmington, DE 19899‐2306
Notice of Appearance/Request for Notices ‐        Morris James LLP                                  Attn: Jeffrey R. Waxman                   302‐571‐1750 jwaxman@morrisjames.com                  Email
Counsel for Pearson Education, Inc. and NCS                                                         Attn: Eric J. Monso                                    emonzo@morrisjames.com
Pearson, Inc.                                                                                       500 Delaware Ave, Ste 1500
                                                                                                    P.O. Box 2306
                                                                                                    Wilmington, DE 19899‐2306
Core Parties                                      Morris, Nichols, Arsht & Tunnell                  Attn: Derek C. Abbott                     302‐658‐7036 dabbott@mnat.com                         Email
Counsel to Debtor                                                                                   Attn: Joseph Charles Barsalona II                      jbarsalona@mnat.com
                                                                                                    Attn: Eric Moats                                       emoats@mnat.com
                                                                                                    Attn: Andrew R. Remming                                aremming@mnat.com
                                                                                                    Attn: Paige N. Topper                                  ptopper@mnat.com
                                                                                                    1201 N. Market Street
                                                                                                    P.O. Box 1347
                                                                                                    Wilmington, DE, 19899

Notice of Appearance/Request for Notices          Nagel Rice LLP                                    Attn: Bradley L Rice                      973‐618‐9194 brice@nagelrice.com                      Email
Counsel for Jack Doe, Creditor and Defendant in                                                     103 Eisenhower Pkwy
Adversary Case                                                                                      Roseland, NJ 07068
Notice of Appearance/Request for Notices          Nicolaides Fink Thorpe Michaelides Sullivan LLP   Attn: Matthew S. Sorem                    312‐585‐1401 msorem@nicolaidesllp.com                 Email
Allianz Global Risks US Insurance Company                                                           10 S. Wacker Dr., 21st Floor
                                                                                                    Chicago, IL 60606
Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr.                           louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                           1301 Ave of the Americas
Association                                                                                         New York, NY 10019‐6022
Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr               214‐855‐8200 louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                           Attn: Kristian W. Gluck                                kristian.gluck@nortonrosefulbright.com
Association                                                                                         Attn: Ryan E. Manns                                    ryan.manns@nortonrosefulbright.com
                                                                                                    2200 Ross Avenue, Suite 3600
                                                                                                    Dallas, TX 75201‐7933


In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                 Page 4 of 7
                                                                    Case 20-10343-LSS          Doc 434            Filed 04/15/20      Page 7 of 9

                                                                                                     Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

Description                                         Name                                   Address                                 Fax          Email                            Method of Service
Core Parties                                        Office of the United States Trustee    Attn: David L. Buchbinder               302‐573‐6497 david.l.buchbinder@usdoj.gov     Email
Office of the United States Trustee                                                        Attn: Hannah Mufson McCollum                         hannah.mccollum@usdoj.gov
                                                                                           844 King St, Suite 2207
                                                                                           Lockbox 35
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices            Pachulski Stang Ziehl & Jones LLP      Attn: James I. Stang                    302‐652‐4400 jstang@pszjlaw.com               Email
Counsel to the Tort Claimants' Committee                                                   10100 Santa Monica Blvd, 13th Fl
                                                                                           Los Angeles, CA 90067‐4003
Notice of Appearance/Request for Notices            Pachulski Stang Ziehl & Jones LLP      Attn: Robert Orgel                      302‐652‐4400 jlucas@pszjlaw.com               Email
Counsel to the Tort Claimants' Committee                                                   Attn: James O'Neill                                  ischarf@pszjlaw.com
                                                                                           Attn: John Lucas                                     jlucas@pszjlaw.com
                                                                                           Attn: Ilan Scharf                                    ischarf@pszjlaw.com
                                                                                           919 N Market St.,17th Floor
                                                                                           P.O. Box 8705
                                                                                           Wilmington, DE 19899‐8705
Notice of Appearance/Request for Notices            Pension Benefit Guaranty Corporation   Attn: Patricia Kelly, CFO               202‐326‐4112 kelly.patricia@pbgc.Gov          Email
Counsel for the Pension Benefit Guaranty                                                   Attn: Cassandra Burton, Attorney                     burton.cassandra@pbgc.gov
Corporation                                                                                1200 K St NW                                         efile@pbgc.gov
                                                                                           Washington, DC 20005
Notice of Appearance/Request for Notices            Pepper Hamilton LLP                    Attn: David M. Fournier                 302‐421‐8390 fournierd@pepperlaw.com          Email
Counsel for the National Surety Corporation &                                              Attn: Marcy J. McLaughlin Smith                      mclaughm@pepperlaw.com
Allianz Global Risks US Insurance Company                                                  1313 Market St, Ste 5100
                                                                                           P.O. Box 1709
                                                                                           Wilmington, DE 19899‐1709
Notice of Appearance/Request for Notices            Pfau Cochran Vertetis Amala PLLC       Attn: Michael T. Pfau                   206‐623‐3624 michael@pcvalaw.com              Email
Counsel to Various Tort Claimants                                                          Attn: Jason P. Amala                                 jason@pcvalaw.com
                                                                                           Attn: Vincent T. Nappo                               vnappo@pcvalaw.com
                                                                                           403 Columbia Street, Suite 500
                                                                                           Seattle, WA 98104
Notice of Appearance/Request for Notices            Phillips Lytle LLP                     Attn: Angela Z Miller                   716‐852‐6100 amiller@phillipslytle.com        Email
Counsel for Pearsons Education, Inc. and NSC                                               One Canalside, 125 Main St
Pearsons, Inc.                                                                             Buffalo, NY 14203,
Notice of Appearance/Request for Notices            Reed Smith LLP                         Attn: Kurt F. Gwynne                    302‐778‐7575 kgwynne@reedsmith.com            Email
Counsel to the Official Committee of Unsecured                                             Attn: Katelin A. Morales                             kmorales@reedsmith.com
Creditors                                                                                  120 N Market St, Ste 1500
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices            Richards, Layton & Finger, PA          Attn: Michael Merchant                  302‐651‐7701 merchant@rlf.com                 Email
Counsel for The Church of Jesus Christ of Latter‐                                          Attn: Brett Haywood                                  haywood@rlf.com
day Saints                                                                                 One Rodney Square
                                                                                           920 N King St
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices            Sequoia Council of Boy Scouts, Inc.    Attn: Michael Marchese                                michael.marchese@scouting.org   Email
Sequoia Council of Boy Scouts, Inc.                                                        6005 N. Tamera Avenue
                                                                                           Fresno, CA 93711
Notice of Appearance/Request for Notices            Shipman & Goodwin LLP                  Attn: Abigail W. Williams               202‐469‐7751 awilliams@goodwin.com            Email
Counsel for Hartford Accident and Indemnity                                                Attn: Joshua D. Weinberg                             jweinberg@goodwin.com
Company, First State Insurance Company, and                                                1875 K St NW, Ste 600
Twin City Fire Insurance Company                                                           Washington, DC 20006‐1251

In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                       Page 5 of 7
                                                                    Case 20-10343-LSS                Doc 434              Filed 04/15/20      Page 8 of 9

                                                                                                          Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

Description                                           Name                                      Address                                    Fax          Email                                Method of Service
Notice of Appearance/Request for Notices              Shipman & Goodwin LLP                     Attn: Eric S. Goldstein                    860‐251‐5218 egoldstein@goodwin.com               Email
Counsel for Hartford Accident and Indemnity                                                     One Constitution Plaza                                  bankruptcy@goodwin.com
Company, First State Insurance Company, and                                                     Hartford, CT 06103‐1919                                 bankruptcyparalegal@goodwin.com
Twin City Fire Insurance Company
Core Parties                                          Sidley Austin LLP                         Attn: Blair Warner                         312‐853‐7036 blair.warner@sidley.com              Email
Counsel to Debtor                                                                               Attn: Matthew Evan Linder                               mlinder@sidley.com
                                                                                                Attn: Thomas A. Labuda, Jr.                             tlabuda@sidley.com
                                                                                                Attn: Karim Basaria                                     kbasaria@sidley.com
                                                                                                One South Dearborn Street
                                                                                                Chicago, IL 60603

Core Parties                                          Sidley Austin LLP                         Attn: Jessica C. Boelter                   212‐839‐5599 jboelter@sidley.com                  Email
Counsel to Debtor                                                                               Attn: James F. Conlan                                   jconlan@sidley.com
                                                                                                787 Seventh Avenue
                                                                                                New York, NY 10019
Notice of Appearance/Request for Notices              Stamoulis & Weinblatt LLC                 Stamoulis & Weinbla LLC                                 stamoulis@swdelaw.com                Email
Counsel for Century Indemity Company, as                                                        A n: Stama os Stamoulis                                 weinblatt@swdelaw.com
successor to CCI Insurance Company                                                              A n: Richard Weinbla
                                                                                                800 N West St, Ste 800
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices              Stark & Stark, PC                         Attn: Joseph H Lemkin                      609‐896‐0629 jlemkin@stark‐stark.com              Email
Counsel to R.L. and C.L., Plaintiffs in State Court                                             P.O. Box 5315
action pending in the Superior Court of New                                                     Princeton, NJ 08543
Jersey, Essex County
Notice of Appearance/Request for Notices              Synchrony Bank                            c/o PRA Receivables Management, LLC        757‐351‐3257 claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                             Attn: Valerie Smith
                                                                                                P.O. Box 41021
                                                                                                Norfolk, VA 23541
Bonds                                                 The County Commission Of Fayette County   Attn: President                                                                              N/A
                                                                                                P.O. Box 307
                                                                                                Fayetteville, WV 25840
Bonds                                                 The County Commission Of Fayette County   c/o Steptoe & Johnson Pllc                                                                   N/A
                                                                                                Attn: John Stump, Esq.
                                                                                                Chase Tower ‐ Eighth Fl
                                                                                                707 Virginia St E.
                                                                                                Charleston, WV 25301
Notice of Appearance/Request for Notices              The Law Offices of Joyce, LLC             Attn: Michael J. Joyce                                  mjoyce@mjlawoffices.com              Email
Counsel to Arrowood Indemnity Company                                                           1225 King St.
                                                                                                Suite 800
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices              The Neuberger Firm                        Attn: Thomas S. Neuberger                  302‐655‐0582 tsn@neubergerlaw.com                 Email
Counsel to Certain Claimants                                                                    Attn: Stephen J. Neuberger                              sjn@neubergerlaw.com
                                                                                                17 Harlech Dr.
                                                                                                Wilmington, DE 19807
Notice of Appearance/Request for Notices              Thomas Law Office, PLLC                   Attn: Tad Thomas                           877‐955‐7002 tad@thomaslawoffices.com             Email
Counsel to Certain Claimants                                                                    Attn: Louis C. Schneider                                lou.schneider@thomaslawoffices.com
                                                                                                9418 Norton Commons Blvd, Ste 200
                                                                                                Louisville, KY 40059

In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                             Page 6 of 7
                                                               Case 20-10343-LSS               Doc 434             Filed 04/15/20      Page 9 of 9

                                                                                                    Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

Description                                      Name                                     Address                                   Fax          Email                            Method of Service
Notice of Appearance/Request for Notices         Tremont Sheldon Robinson Mahoney PC      Attn: Cindy Robinson                      203‐366‐8503 crobinson@tremontsheldon.com     Email
Counsel for Jane Doe, Party in Interest                                                   Attn: Doug Mahoney                                     dmahoney@tremontsheldon.com
                                                                                          64 Lyon Ter
                                                                                          Bridgeport, CT 06604
Notice of Appearance/Request for Notices         Troutman Sanders LLP                     Attn: Harris B. Winsberg                  404‐885‐3900 harris.winsberg@troutman.com     Email
Counsel for the National Surety Corporation &                                             Attn: Matthew G. Roberts                               matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                 600 Peachtree St NE, Ste 3000
                                                                                          Atlanta, GA 30308
Core Parties                                     United States Dept Of Justice            950 Pennsylvania Ave, Nw                                                                N/A
                                                                                          Room 2242
                                                                                          Washington, DC 20530‐0001
Core Parties                                     US Attorney For Delaware                 Attn: David C Weiss                       302‐573‐6220 usade.ecfbankruptcy@usdoj.gov    Email
                                                                                          1007 Orange St, Ste 700
                                                                                          P.O. Box 2046
                                                                                          Wilmington, DE 19899‐2046
Core Parties                                     Wachtell, Lipton, Rosen & Katz           Attn: Richard Mason                       212‐403‐2252 rgmason@wlrk..com                Email
Counsel to Ad Hoc Committee of Local Councils of                                          Attn: Douglas Mayer                                    dkmayer@wlrk.com
the Boy Scouts of America                                                                 Attn: Joseph C. Celentino                              jccelentino@wlrk.com
                                                                                          51 W 52nd St
                                                                                          New York, NY 10019
Notice of Appearance/Request for Notices         Wanger Jones Helsley, PC                 Attn: Riley C. Walter                                  rwalter@wjhattorneys.com         Email
Sequoia Council of Boy Scouts, Inc.                                                       265 E. River Park Circle, Suite 310
                                                                                          Fresno, CA 93720
Notice of Appearance/Request for Notices         Ward and Smith, P.A.                     Attn: Paul A Fanning                      252‐215‐4077 paf@wardandsmith.com             Email
Counsel for East Carolina Council BSA, Inc.                                               P.O. Box 8088
                                                                                          Greenville, NC 27835‐8088
Notice of Appearance/Request for Notices         Whiteford Taylor & Preston LLC           Attn: Richard W. Riley                                 rriley@wtplaw.com                Email
Baltimore Area Council Boy Scouts of America,                                             The Renaissance Centre
Inc.                                                                                      405 North King Street, Suite 500
                                                                                          Wilmington, Delaware 19801
Notice of Appearance/Request for Notices      Whiteford Taylor & Preston LLP              Attn: Todd M. Brooks                                   tbrooks@wtplaw.com               Email
Baltimore Area Council Boy Scouts of America,                                             Seven Saint Paul Street, 15th Floor
Inc.                                                                                      Baltimore, Maryland 21202‐1626
Notice of Appearance/Request for Notices      Wilmer Cutler Pickering Hale and Dorr LLP   Attn: Craig Goldblatt                     202‐663‐6363 craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and                                             1875 Pennsylvania Ave NW
The Continental Insurance Company                                                         Washington, DC 20006
Notice of Appearance/Request for Notices      Womble Bond Dickinson (US) LLP              Attn: Matthew Ward                        302‐252‐4330 matthew.ward@wbd‐us.com          Email
Counsel for JPMorgan Chase Bank, National                                                 Attn: Morgan Patterson                                 morgan.patterson@wbd‐us.com
Association                                                                               1313 N Market St, Ste 1200
                                                                                          Wilmington, DE 19801
Core Parties                                     Young Conaway Stargatt & Taylor          Attn: James L. Patton, Jr                 302‐576‐3325 jpatton@ycst.com                 Email
Counsel to Prepetition Future Claimants’                                                  Attn: Robert Brady                                     rbrady@ycst.com
Representative                                                                            Attn: Edwin Harron                                     eharron@ycst.com
                                                                                          Rodney Square
                                                                                          1000 N King St
                                                                                          Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                       Page 7 of 7
